TOBIAS, J.,
dissents in part and assigns reasons.
hi respectfully dissent in part. I do not find that Cox Communication’s employment of Legier & Materne to verify whether Cox sustained any losses as a result of the 3-hour evacuation was unreasonable under the circumstances. The CPA firm’s determination was warranted lest Cox be accused by the defendants of fabricating or embellishing the calculated loss made by Mr. Elvin Thibodeaux. I would therefore award the $14,608.73 fees of Legier & Materne.